Citation Nr: 9933798	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-17 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

Entitlement to service connection for a heart disorder with 
chest pain.  

Entitlement to service connection for a left leg disability. 

Entitlement to service connection for tension headaches.  

Determination of the appropriate rating for residuals of a 
ganglion excision on the left wrist, currently evaluated as 
noncompensably disabling.  

Determination of the appropriate rating for a foreign body in 
the right heel, currently evaluated as noncompensably 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision.  

The Board notes that the veteran has appealed the issue of 
determination of the initial ratings assigned to his service-
connected residuals of excision of a ganglion of the left 
wrist and right heel disability.  In light of the U.S. Court 
of Appeals for Veterans Claims (Court's) decision in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the veteran's claims as stated on the cover 
page of this decision.  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
establishing that he currently has a heart disorder with 
chest pain.  

2.  The veteran has not presented competent medical evidence 
that he currently has a left leg disability.  

3.  The veteran has not presented competent medical evidence 
that he currently has tension headaches that may be 
associated with injury or disease noted during his active 
service.  

4.  Residuals of removal of a ganglion on the left wrist 
consist of subjective complaints or pain, without evidence of 
limitation of motion, or pain on motion.  

5.  The post operative scar on the left wrist is not 
symptomatic.  

6.  The November 1994 radiographic examination showed a 1 
centimeter by 2 millimeter retained foreign body; however, on 
physical examination right heel has revealed no evidence of 
palpable tenderness, scarring or disruption of the 
neurovascular system on physical examination.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a heart 
disorder with chest pain is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran's claim for service connection for a left leg 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

3.  The veteran's claim for service connection for tension 
headaches is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

4.  The criteria for a compensable rating for residuals of 
removal of a ganglion on the left wrist is have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, Plate I, 4.71a, 4.118, Codes 5214, 7803, 
7804, 7805 (1999).  

5.  The criteria for a compensable rating for retained 
foreign bodies in the right heel have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 
5284 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection:

The issues before the Board are whether the veteran is 
entitled to service connection for a heart disorder with 
chest pain, a left leg disability, and tension headaches.  
The veteran asserts that within the two-year period that 
preceded his retirement from the military he was plagued by 
chest pains, headaches and nausea.  In addition, he stated 
that one leg is significantly greater in size because of the 
shift in his weight to compensate for his service-connected 
heel disability. 

A veteran who submits a claim for benefits to VA shall have 
the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107 (a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing facts pertinent to 
his claim, and the claim must fail.  Epps v. Gober, 126 F.3d 
1465, 1464, 1467-68 (Fed. Cir. 1997).  

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps v, Gober 126 F.3d at 
1468-69.  

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), that is applicable where 
evidence, regardless of its date, shows that a veteran had 
chronic condition in service or during an applicable 
presumptive period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type that under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 495-98 
(1997).  

1.  Heart Disorder with Chest Pain.

The veteran contends that he has had complaints of chest pain 
and a heart condition within the two years that preceded his 
military retirement.  However, veteran's claim must fail, as 
there is no competent medical evidence of current disability.  
VA heart examination conducted in November 1994 revealed no 
pertinent abnormalities.  Chest X-ray examination and 
Electrocardiographic studies revealed normal findings.  

Nevertheless, the veteran reported a history significant for 
chest pain since 1990 with episodes of sharp stabbing pain 
that occurred in the center of his chest.  The examiner's 
impression was atypical chest pain, that was not consistent 
with coronary artery disease.  The veteran reported in 
addition, that he had experienced two episodes of chest pain 
on the day of the examination.  In view of these complaints 
and the veteran's family history, the examiner recommended 
admitting the veteran immediately for evaluation to rule out 
the presence of unstable angina.  However, the veteran 
declined hospitalization.  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655 (1999).  Based on the 
evidence currently of record, there is no competent medical 
evidence of heart disorder with chest pains.  

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  


2.  Left Leg Disability

The veteran reported that he began experiencing pain in the 
left leg with activity in 1975, and stated that since that 
time has had intermittent complaints.  When examined by VA in 
November 1994, the veteran presented a history consistent 
with shin splints that responded to conservative treatment.  
At the examination, the veteran did not demonstrate palpable 
pain, limitation of motion in knee or ankle, or reduced 
muscle strength.  The clinical impression was "Status post 
left leg pain, resolved at the present time."  Accordingly, 
there is no evidence of current disability.  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

3.  Tension Headaches

The veteran satisfied the initial criterion for establishing 
a well-grounded claim, inasmuch as there is evidence of 
current disability.  The report of the November 1994 VA 
examination contains a diagnosis of tension headaches.  

In addition, the veteran's service medical records contain 
various references to headaches.  For example, a medical 
record in February 1992 shows that the veteran complained of 
headaches associated with sinus pressure and an upper 
respiratory infection.  Another report, dated in November of 
the same year shows complaints of headaches associated with 
sinusitis.  

However, the veteran's claim must fail as there is no 
competent evidence of a nexus between current disability and 
injury or disease noted during the veteran's active service.  
In effect, the veteran's contentions are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  In this case, competent medical evidence is needed 
to identify the extent of injury in service, as well as to 
show that the current clinical findings are related to the 
veteran's inservice complaint.  In the absence of this type 
of evidence, the veteran is unable to present a plausible 
claim for service connection.  

In summary, the veteran has not presented well-grounded 
claims for heart disease with chest pain, a left leg 
disability and tension headaches.  Consequently VA has no 
duty to assist the veteran under the provisions of 
38 U.S.C.A. § 5107.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA has a duty to 
inform the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  

B.  Propriety of Disability Ratings:

Initially, the Board finds that the veteran has presented a 
well-grounded claim with respect to the appropriate rating 
for the service-connected residuals of excision of the left 
wrist ganglion and the service-connected right heel 
disability.  That is, he has presented a claim that is 
plausible.  The Board is also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disabilities in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Nevertheless, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board observes here 
that the Court has recently noted that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson, supra.  

1.  Residuals of Excision of a Ganglion of the Left Wrist

In this case, service connection was established for this 
disability in a March 1995 rating decision.  A noncompensable 
rating was assigned, based on the clinical evidence then of 
record including the service medical records and the report 
of the initial VA examination, dated in November 1994.  

The veteran contends that the left wrist disability warrants 
a higher evaluation.  He states that he has pain in the hand 
and wrist that is sometimes pulsating and unbearable.  He 
reported in addition that he has lost dexterity in his left 
hand due to the long standing history of injury and surgery.  
He reports in addition that he is no longer able to type as 
he once could or to hold a hammer.  As a consequence, he has 
lost employment opportunities.  For instance, he reported 
that he obtained a position as court clerk after his 
retirement from the military in which he held a similarly 
position.  However, because of his disability, he was unable 
to do all of the typing that was required.  As a consequence, 
the veteran had to resign.  

The veteran has been assigned a noncompensable rating for 
that disability under the provisions of 38 C.F.R. § 4.71a, 
Code 5215 that pertains to limitation of motion in the wrist 
and 38 C.F.R. § 4.118, Code 7805 that pertains to impairment 
to due scars.  

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  A compensable evaluation is warranted for 
limitation of motion in the wrist where palmar flexion is 
limited in line with the forearm, or where dorsiflexion is 
less than 15 degrees.  38 C.F.R. § 4.71a, Code 5215.  

However, at the report of the November 1994 VA joint 
examination, the veteran demonstrate a full range of motion 
in the left wrist.  Dorsiflexion was to 60 degrees and volar 
flexion was to 70 degrees.  Pronation and supination were 
both to 85 degrees.  See 38 C.F.R. 4.71, Plate I.  

A minimal rating of 10 percent is afforded for scars 
manifested by limitation in the effected part.  
38 C.F.R. § 4.118, Code 7805.  However, the postoperative 
scar is not shown to be productive of limitation in the wrist 
or hand.  Moreover, there is no indication that the scar is 
painful, adherent to underlying tissue, poorly nourished or 
subject to repeated ulcerations.  Consequently a higher 
rating is not warranted under 38 C.F.R. § 4.118, Codes 7803 
and 7804.  

In addition, the veteran has not demonstrated the functional 
loss due to pain that would be equivalent to an evaluation in 
excess of the current schedular percent rating.  38 C.F.R. §§ 
4.40, 4.45, 4.59; De Luca v. Brown, 8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  

The veteran did not demonstrate pain on motion at the 
November 1994 VA joint examination.  Also, although he 
reported having numbness in the hand, the examiner could find 
no anatomical explanation for the veteran's complaints.  No 
pertinent findings were made on objective evaluation.  
Neither the medical records and reports nor the veteran's 
statements show the presence of such factors as weakened or 
abnormal movement, excess fatigability; incoordination, pain 
on movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing, or weight-bearing to a 
degree that would warrant the assignment of a higher rating.  
The preponderance of the evidence is against a compensable 
evaluation for residuals of excision of removal of a ganglion 
on the right wrist.  

2.  Right Heel

In this case, service connection was established for this 
disability in a March 1995 rating decision.  A noncompensable 
rating was assigned, based on the clinical evidence then of 
record including the service medical records and the report 
of the initial VA examination, dated in November 1994.  

The veteran contends that he currently glass and metal his 
foot as a result of an injury sustained while training in the 
army.  These foreign bodies have not been removed.  As a 
consequence, the veteran reports that his feet are very 
painful at times.  

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  A schedular rating of 10 percent is 
warranted for foot injuries determined to be moderate in 
degree.  38 C.F.R. § 4.71a, Code 5284.  In the veteran's 
case, VA examination conducted in November 1994 showed no 
evidence of palpable foreign body.  In addition, the 
neurovascular examination was within normal limits.  X-ray 
examination of the right foot confirmed the presence of a 
foreign body measuring 1 centimeter by 2 millimeters 
projecting into the medial aspect of the calcaneus.  The 
examiner opined, "It is difficult to explain how this 
relates to his symptoms."  This examination in addition to 
the remainder of the clinical record fails to reveal that the 
veteran's foot disability is more than slight in degree.  

Moreover, the veteran has not demonstrated the functional 
loss due to pain that would be equivalent a compensable 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 
8 Vet. App. 202 (1995).  Although the factors listed in 
38 C.F.R. § 4.45 have been considered, the Board notes that 
no pertinent symptoms were shown on recent examination.  The 
report of the November 1994 VA examination shows that
That the veteran did not reveal pain or tenderness on 
objective evaluation of his right foot.  Neither the medical 
records and reports nor the veteran's statements show the 
presence of such factors as weakened or abnormal movement, 
excess fatigability; incoordination, pain on movement, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, or interference with 
sitting, standing, or weight-bearing to a degree that would 
warrant the assignment of a higher rating.  The preponderance 
of the evidence is against a compensable evaluation for 
retained foreign bodies of the right foot.  

3.  Extraschedular consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
articulated complaints about a compromise in his employment 
status due primarily to his service-connected right wrist 
disability.  For instance, he reported that he retired from 
the military and lost various job opportunities particularly 
due to the fact that he typing proficiency has reduced as a 
result of his service-connected disability.  In addition, it 
is conceivable that employment requiring prolonged standing 
would be difficult in light of the veteran's complaints of 
pain in the right heel.  Nevertheless, the veteran is advised 
that the current disability ratings are of themselves a 
recognition of some impairment of vocational activities.  
38 C.F.R. § 4.10.  However, the veteran has not demonstrated 
that his service connected disability are productive of 
marked interference with his employment.  Moreover, he has 
not required any recent hospitalizations for these 
conditions.  Consequently, there is no basis for 
consideration of an extraschedular rating in either of these 
circumstances.  



ORDER

The veteran's claim of entitlement to service connection for 
a heart disability with chest pain is not well grounded.  The 
appeal is denied.  

The veteran's claim of entitlement to service connection for 
a left leg disability is not well grounded.  The appeal is 
denied.  

The veteran's claim of entitlement to service connection for 
tension headaches is not well grounded.  The appeal is 
denied.  

A noncompensable rating is the appropriate rating for 
residuals of a ganglion excision on the left wrist.  The 
appeal is denied.  

A noncompensable rating is the appropriate rating for a 
foreign body in the right heel.  The appeal is denied.  




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

